Citation Nr: 1502238	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  05-04 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of whether the character of the appellant's discharge from service for the period from August 9, 1969 to May 21, 1971, constitutes a bar to Department of Veterans Affairs (VA) benefits.
 
2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The appellant served on active duty from August 1966 to May 1971.  Service records (DD Forms 214) show that the appellant received an Honorable discharge for the period of August 9, 1966, to May 20, 1968, but was issued a discharge "Under Conditions Other than Honorable" for the period of May 21, 1968, to May 21, 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2004 RO decision, which denied a claim of service connection for PTSD, and a September 2011 administrative decision finding that new and material evidence had not been received with regard to whether the appellant's character of discharge from August 9, 1966 to August 8, 1969 was honorable for VA purposes, and that his character of discharge from August 9, 1969 to May 21, 1971 was dishonorable for VA purposes.

In August 2005, a Board hearing was held before a Veterans Law Judge at the Wichita, Kansas, RO.  A transcript of that proceeding has been associated with the claims folder.  The Board notes that the Veterans Law Judge who conducted this hearing is no longer with the Board.  The appellant was issued a letter in March 2009 informing him that this Veterans Law Judge was no longer employed with the Board and offering him the opportunity to testify before another member of the Board.  The appellant responded in April 2009 that he did not wish to appear at a new hearing. 

The Board notes that this issue was remanded in July 2006, April 2009, June 2012, and April 2013 for further development.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A Remand confers on an appellant the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given those pronouncements, and as will be discussed below, the fact that the development sought by the Board in this case has not been fully completed, another remand is now unfortunately required.  38 C.F.R. § 19.9 (2014).

Character of discharge

As discussed in detail in the April 2013 Board Remand, in September 2011, the RO issued an administrative decision with regard to the issue of whether there is new and material evidence to establish that the character of the claimant's discharge constitutes a bar to VA benefits for the period of service from August 9, 1966, to May 21, 1977 (re: unconditional discharge under 38 C.F.R. § 3.13 ).  This decision determined that the appellant had not submitted new and material evidence sufficient to establish that the character of the claimant's discharge does not constitute a bar to VA benefits for the period of August 9, 1966, to May 21, 1971.  The April 2003 VA administrative decision was confirmed.  The claimant's service from August 9, 1966, to August 8, 1969, is determined to be honorable for VA (HVA) purposes under 38 C.F.R. § 3.13(c).  The claimant is entitled to all VA benefits, including heath care under chapter 38 U.S.C.A. § 17 (West 2002) for any disabilities determined to be service connected during this period.  The claimant's service beginning August 9, 1969, to May 21, 1971, is determined to be one period of service under 38 C.F.R. § 3.13(a) and (b).  The discharge for this period of service is determined to be dishonorable for VA (DVA) purposes under the provisions of 38 C.F.R. § 3.12(d)(4).  The claimant is entitled to health care under 38 U.S.C.A. § 17 for any disabilities incurred in or aggravated during this period of service.

In October 2011, the appellant's representative filed a notice of disagreement (NOD) with the September 2011 character of discharge administrative decision.  In the April 2013 Remand, the RO was instructed to issue a statement of the case in response to the NOD and to provide the appellant and his representative an opportunity to perfect an appeal of the issue.  Manlicon v. West, 12 Vet. App. 238 (1999). 

In May 2014, the RO issued a statement of the case; however, the RO failed to revisit the basis for the September 2011 administrative decision denial.  See 38 C.F.R. § 19.29.  Rather, the RO just cited to the April 2013 Board's summarization of the procedural history.  In May 2014, the appellant submitted a substantive appeal.  While the Board finds that the appellant has perfected an appeal with regard to this issue, the RO must issue a supplemental statement (SSOC) of the case addressing the issue on appeal prior to adjudication by the Board.  

Service Connection

With regard to the issue of entitlement to service connection for PTSD, none of the Board's June 2012 or April 2013 Remand instructions were addressed or completed.  

As discussed in the April 2013 Board Remand, based on the findings of the September 2011 administrative decision, it was noted that the character of the appellant's discharge does not constitute a bar to VA benefits for the period of service from August 9, 1966, to August 8, 1969.  Additionally, despite the appellant's dishonorable discharge for the period of August 9, 1969, to May 21, 1971, the VA must consider whether the appellant is entitled to health care under 38 U.S.C.A. § 17 for any disabilities incurred in or aggravated during this period of service.  (As the issue of the appellant's character of discharge is in appellate status, it is acknowledged that the current separation of honorable and dishonorable service periods may change.)  

In the April 2013 Board Remand, the RO was instructed to attempt to verify the appellant's identified stressors, to include the stressor noted in the July 2005 "buddy statement" from C.W.P. (VBMS entry dated 07/09/12) that their base was attacked in July 1969, during the appellant's currently established honorable period of service.  See April 2013 Board Remand for stressor details.  An attempt should be made to verify this stressor.  However, in light of the VA's amendment liberalizing the verification of some claimed in-service stressors, the Board notes that the appellant's stressors, as they relate to fear of hostile military or terrorist activity (which include: mortar attack upon arrival in Vietnam, "sapper" and mortar attacks while stationed in Vietnam, ambushes and mine sweeps while stationed in Vietnam, and invading Cambodia) are accepted without further corroboration.  See 38 C.F.R. § 3.304(f).

Additionally, in June 2012, the Board directed the RO to readjudicate the claim of entitlement to service connection for PTSD, to include whether the appellant is entitled to health care under 38 U.S.C.A. § 17 for any disabilities incurred in or aggravated during his dishonorable period of service.  While the January 2013 Supplemental Statement of the Case shows that the issue at hand includes entitlement to health care under 38 U.S.C.A. § 17, the analysis failed to address this issue.  Subsequent to the April 2013 Board Remand, an SSOC was not issued.  

Lastly, it was previously determined by the Board that the August 2012 VA examination was insufficient, as the examiner had failed to address all of the appellant's reported stressors, but rather only addressed the stressor which was conceded by the RO (Operation Kentucky Cougar).  It was instructed that the appellant's claim should be adjudicated per the amended 38 C.F.R. § 3.304(f) (see 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010)) and that he was to be afforded an additional VA examination.  None of these instructions were addressed or completed.  The Board also notes that the appellant has not been notified of the new provisions relating to stressor development.  


Accordingly, the case is REMANDED for the following actions:

1.  Provide appropriate notice to the appellant regarding the new PTSD provisions per § 3.304(f)(3).  

2.  Prepare a letter asking the United States Army and Joint Services Records Research Center (JSRRC) to provide any available information which might corroborate that the base called Sidewinder was attacked in August 1969.  

3.  Schedule the appellant for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  

The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-V diagnostic criteria is required.  

The examiner should provide an opinion as to the following:

a) Whether the appellant currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the appellant or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the appellant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror, OR whether the appellant has PTSD due to a corroborated stressor.

The examiner should note that the appellant's stressors, as they relate to fear of hostile military or terrorist activity (which include:  mortar attack upon arrival in Vietnam, "sapper" and mortar attacks while stationed in Vietnam, ambushes and mine sweeps while stationed in Vietnam, and invading Cambodia) are verified.

If the examiner so determines, he or she should specify (to the extent possible) to which period of active duty service the appellant's PTSD is related, the period of August 9, 1966, to August 8, 1969, or the period of August 9, 1969, to May 21, 1971.

b) For any psychiatric diagnosis rendered other than PTSD, to include anxiety, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that any currently diagnosed psychiatric disorder, to include anxiety, is a result of service or any incident therein.  The examiner should specify (if possible) to which period of active duty service any psychiatric disorder is related, the period of August 9, 1966, to August 8, 1969, or the period of August 9, 1969, to May 21, 1971.

If opinions cannot be rendered without resorting to speculation as to the etiology of his PTSD or any other psychiatric disability, the examiner should discuss in detail why an opinion cannot be offered.  

A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.

4.  Issue a supplemental statement of the case with regard to the issue of whether new and material evidence has been received to reopen the issue of whether the character of the appellant's discharge from service for the period from August 9, 1969 to May 21, 1971, constitutes a bar to VA benefits.  The SSOC should address the basis of the September 2011 administrative decision rather than summarizing the procedural history of the case.

5.  Readjudicate the PTSD claim pursuant to 38 C.F.R. § 3.304(f) for the appellant's period of honorable service.  If the appellant's character of discharge remains dishonorable for one period of service, ensure that the analysis in the SSOC addresses entitlement to service connection for PTSD, to include whether the appellant is entitled to health care under 38 U.S.C.A. § 17.  If the benefit sought on appeal remains denied, the appellant should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision. After the appellant and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




